FIFTH AMENDMENT TO FORBEARANCE AGREEMENT




This Fifth Amendment to Forbearance Agreement is made and entered into effective
this 1st day of  October, 2013, by and between United Bank, Inc., a West
Virginia banking corporation, party of the first part, hereinafter called
“Lender”, Energy Services of America Corporation, a Delaware corporation, party
of the second part, hereinafter called “Company” or “Borrower”, and C. J. Hughes
Construction Company, Inc., a West Virginia corporation, Contractors Rental
Corporation, a West Virginia corporation, Nitro Electric Company, Inc., a West
Virginia corporation, and S. T. Pipeline, Inc., a West Virginia corporation,
parties of the third part, hereinafter called “Guarantors”, the Company and
Guarantors sometimes hereinafter collectively called “Obligors”.


RECITALS


A.  Lender has extended two credit facilities in favor of Borrower, the first,
an Eighteen Million Dollar ($18,000,000) revolving line of credit (“RLOC”) all
of which is set forth in a Loan Agreement dated July 27, 2011 (“RLOC Loan
Agreement”) as amended by Agreements dated January 31, 2012, May 10, 2012 and
July 25, 2012 and evidenced by a note dated July 27, 2011 (“RLOC Note”), and the
second, an Eleven Million Three Hundred Thousand Dollar ($11,300,000) term loan
(“Term Loan”), all of which is set forth in a Loan Agreement dated July 27, 2011
(“Term Loan Agreement”) as amended by Agreements dated January 31, 2012, May 10,
2012 and July 25, 2012 and evidenced by a note dated July 27, 2011 (“Term
Note”).  The RLOC Note and the Term Note are hereinafter referred to as the
"Notes".  The RLOC Loan and the Term Loan are hereinafter referred to as the
"Indebtedness".


B.  The parties have previously executed a Forbearance Agreement dated May 31,
2013, as amended by agreements dated June 5, 2013, June 15, 2013, July 31, 2013
and September 6, 2013, (collectively the “Forbearance Agreement”).


C.  Paragraph 6(e)(5) of the Forbearance Agreement as amended requires ESA to
raise not less than Seven Million Four Hundred Thousand Dollars ($7,400,000.00)
in equity with One Million Five Hundred Thousand Dollars ($1,500,000.00) in cash
equity to be raised during the month of September.


D.  Obligors to date have only raised Four Hundred Seventy Five Thousand Dollars
($475,000.00) of the One Million Five Hundred Thousand Dollars ($1,500,000.00)
to be raised. Obligors have requested Lender to extend the time to raise the
additional One Million Twenty Five Thousand Dollars ($1,025,000.00) in cash
equity which was to have been raised by September 30, 2013 and Lender by this
Agreement has agreed to extend the time to do so on the terms and conditions set
forth below.


E.  Capitalized terms used herein which are not otherwise defined in this
Agreement shall have the meaning set forth for them in the Loan Documents.


 
 

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and intending to be legally bound hereby, the parties hereby agree
as follows:


1.           Paragraph 6(e)(5) of the Forbearance Agreement shall be further
amended in the following manner:


 The parties acknowledge that as of the date of this Amendment, only Four
Hundred Seventy Five Thousand Dollars ($475,000.00) has been raised of the One
Million Five Hundred Thousand Dollars ($1,500,000.00) in cash equity to be
raised during September 2013. Lender agrees to extend the time to raise the
remaining One Million Twenty Five Thousand Dollars ($1,025,000.00) in cash
equity to October 31, 2013. The requirement to raise an additional One Million
Four Hundred Thousand Dollars ($1,400,000.00) cash equity by December 31, 2013
remains unchanged.
 
 
2.           All other terms and conditions of the Forbearance Agreement shall
remain the same and in full force and effect.


IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this Forbearance Agreement to be duly executed by their duly authorized
officers as of the date first written above.



 
 

--------------------------------------------------------------------------------

 





LENDER:
         
United Bank, Inc.
   
a West Virginia corporation
       
By:
/s/ Troy LeMaster
 
Name:
Troy LeMaster
 
Title:
Vice President





BORROWER:
         
Energy Services of America Corporation
   
a Delaware corporation
       
By:
/s/ Doug Reynolds
 
Name:
Doug Reynolds
 
Title:
Chief Executive Officer




 
 

--------------------------------------------------------------------------------

 



GUARANTORS:
               
C. J. Hughes Construction Company, Inc.
   
a West Virginia corporation
       
By:
/s/ Doug Reynolds
 
Name:
Doug Reynolds
 
Title:
Chief Executive Officer
     




   
Contractors Rental Corporation
   
a West Virginia corporation
       
By:
/s/ Doug Reynolds
 
Name:
Doug Reynolds
 
Title:
Chief Executive Officer
     






   
Nitro Electric Company, Inc.
   
a West Virginia corporation
       
By:
/s/ Doug Reynolds
 
Name:
Doug Reynolds
 
Title:
Chairman
     






   
S.T. Pipeline, Inc.
   
a West Virginia corporation
       
By:
/s/ Doug Reynolds
 
Name:
Doug Reynolds
 
Title:
Chairman
     




